Cohalan, J. (dissenting).
In my opinion the judgment should be reversed and the motion to suppress the evidence in question should be granted.
On April 10, 1971, at approximately 6:30 a.m., the defendant, a member of the Breed motorcycle club, was arrested at his home in Levittown, Nassau County, on a charge of possession of a weapon as a felony. A search conducted incident to *127that arrest revealed additional weapons and dangerous instruments and appliances, which were then seized. The evidence giving rise to the arrest involved a quantity of handguns and ammunition found in a closed package secreted by the defendant in the back yard of the Breed clubhouse in Roosevelt, New York, and covered with leaves. The package had been seized and .opened, without a warrant, by one of the arresting officers after the defendant departed. That patrolman saw the defendant hide the package behind the garage on the premises at approximately 4:30 a.m. and was instructed by a superior officer, approximately 20 minutes later, to move in and seize it. The reason the policemen had been ordered to "stake out” the Breed clubhouse was that the Nassau County Police Crime Prevention Unit had received information that the Breed members and another group known as Hell’s Angels were headed toward an armed conflict against each other in Nassau and that a fund-raising party for an unrelated matter was being conducted at the Breed clubhouse that night. Prior arrests of Breed members that evening had resulted in the confiscation of firearms, ammunition and explosives.
The issue on this appeal is directed to the propriety of the denial of the defendant’s motion to suppress the physical evidence seized at both locations. In my view, since the warrantless search in Levittown can be validated only as incidental to a lawful arrest (People v Loria, 10 NY2d 368; People v Lombardi, 18 AD2d 177, affd 13 NY2d 1014; see Chimel v California, 395 US 752; Ker v California, 374 US 23; cf. Harris v United States, 390 US 234), and since the validity of the arrest here is itself dependent upon the propriety of the seizure behind the garage in Roosevelt (CPL 140.10), the admissibility of both groups of evidence must be held to rise or fall together. Under the facts here present, I think both seizures must fall. •
To my mind, the Roosevelt garage area must be considered a protected area within the meaning of the Fourth Amendment (cf. Coolidge v New Hampshire, 403 US 443, 480) rather than a constitutionally unprotected "open field” as held by the Criminal Term (distinguish Hester v United States, 265 US 57; Brown v United States, 487 F2d 208, cert den 416 US 909; United States v Swann, 377 F Supp 1305; United States v Wolfe, 375 F Supp 949; but see People v Swanberg, 22 AD2d 902, mod 16 NY2d 649). If this be the case, it follows that the failure to obtain a warrant may not be lightly excused (Cool*128idge v New Hampshire, supra, p 454; Chimel v California, supra, p 762). "The most basic constitutional rule in this area is that 'searches conducted outside the judicial process, without prior approval by judge or magistrate, are per se unreasonable under the Fourth Amendment—subject only to a few specifically established and well-delineated exceptions.’ The exceptions are 'jealously and carefully drawn,’ and there must be 'a showing by those who seek exemption * * * that the exigencies of the situation made that course imperative.’ 'The burden is on those seeking the exemption to show the need for it’ ” (Coolidge v New Hampshire, supra, pp 454-455).
It is precisely such showing which is lacking here, as the facts reveal only that the persons present when the package was secreted had departed the scene and that no one approached the spot during the next 20 minutes. While the package itself was not visible to the officers, its location was apparently in full view and any attempt to approach and/or remove it could not have gone unnoticed. Finally, it should be noted that the contents of the package were neither known nor knowable at the time of the seizure and that while probable cause may have existed to suspect the presence of contraband, such cause, standing alone, cannot justify a warrantless seizure (Coolidge v New Hampshire, supra, p 468; Chimel v California, supra, p 762; Katz v United States, 389 US 347, 357; People v Davis, 36 NY2d 280).
The People have failed to sustain their burden and suppression of the evidence was improperly denied (Coolidge v New Hampshire, supra; Chimel v California, supra; see People v Baldwin, 25 NY2d 66).
Latham, Acting P. J., Christ and Munder, JJ., concur with Shapiro, J.; Cohalan, J., dissents and votes to reverse the judgment and grant the motion to suppress evidence, with an opinion.
Judgment of the Supreme Court, Nassau County, rendered January 18, 1972, convicting defendant of possession of a weapon as a misdemeanor, upon a plea of guilty, and sentencing him to a conditional discharge for a period of one year and to a $1,000 fine, affirmed.
Appeal from a purported order of the same court, dated November 29, 1971 (actually a decision), denying defendant’s motion to suppress evidence, dismissed.